                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                               NORTHEASTERN DIVISION


 WESTLEY DALE RASOR                                 )
 #124760,                                           )
                                                    )
        Plaintiff,                                  )
                                                    )   NO. 2:20-cv-00008
 v.                                                 )
                                                    )
 PUTNAM COUNTY JUSTICE CENTER,                      )
                                                    )
        Defendant                                   )

                          MEMORANDUM OPINION AND ORDER
       Westley Dale Rasor, an inmate of the Putnam County Justice Center in Cookeville,

Tennessee, has filed a pro se civil rights complaint under 42 U.S.C. § 1983 (Doc. No. 1), and an

application to proceed in district court without prepaying fees and costs. (Doc No. 2.) The case is

before the Court for a ruling on the application and for an initial review pursuant to the Prison

Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(e)(2) and 1915A, and 42 U.S.C. § 1997e.

                     I.    APPLICATION TO PROCEED AS A PAUPER

       Under the PLRA, 28 U.S.C. § 1915(a), a prisoner bringing a civil action may be permitted

to file suit without prepaying the filing fee required by 28 U.S.C. § 1914(a). Because it is apparent

from Plaintiff’s submission that he lacks the funds to pay the entire filing fee in advance, his

application to proceed as a pauper (Doc. No. 2) is GRANTED.

       Pursuant to 28 U.S.C. §§ 1915(b) and 1914(a), Plaintiff is nonetheless assessed the $350.00

civil filing fee. The custodian of Plaintiff’s trust account is DIRECTED to submit to the Clerk of

Court, as an initial payment, the greater of: (a) 20% of the average monthly deposits to Plaintiff’s

credit at the jail; or (b) 20% of the average monthly balance to Plaintiff’s credit for the six-month
period immediately preceding the filing of the complaint. 28 U.S.C. § 1915(b)(1). Thereafter, the

custodian shall submit 20% of the Plaintiff’s preceding monthly income (or income credited to

Plaintiff for the preceding month), but only when the balance in his account exceeds $10.00. 28

U.S.C. § 1915(b)(2). Payments shall continue until the $350.00 filing fee has been paid in full to

the Clerk of Court. 28 U.S.C. § 1915(b)(3).

       The Clerk of Court MUST send a copy of this Order to the Administrator of the Putnam

County Justice Center to ensure compliance with that portion of 28 U.S.C. § 1915 pertaining to

the payment of the filing fee. If Plaintiff is transferred from his present place of confinement, the

custodian must ensure that a copy of this Order follows Plaintiff to his new place of confinement,

for continued compliance with the Order. All payments made pursuant to this Order must be

submitted to the Clerk of Court for the United States District Court for the Middle District of

Tennessee, 801 Broadway, Nashville, TN 37203.

                      II.     INITIAL REVIEW OF THE COMPLAINT

A.     Standard for Initial Review

       Pursuant to 28 U.S.C. § 1915(e)(2), the Court is required to conduct an initial review of

any complaint filed in forma pauperis, and to dismiss the complaint if it is facially frivolous or

malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary relief

against a defendant who is immune from such relief. In reviewing the complaint to determine

whether it states a plausible claim, “a district court must (1) view the complaint in the light most

favorable to the plaintiff and (2) take all well-pleaded factual allegations as true.” Tackett v. M &

G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009) (citing Gunasekera v. Irwin, 551 F.3d

461, 466 (6th Cir. 2009) (citations omitted)). A pro se pleading must be liberally construed and

“held to less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus,

                                                   2
551 U.S. 89, 94 (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

        Plaintiff seeks to vindicate alleged violations of his federal constitutional rights under 42

U.S.C. § 1983. Section 1983 confers a private federal right of action against any person who,

acting under color of state law, deprives an individual of any right, privilege or immunity secured

by the Constitution or federal laws. Wurzelbacher v. Jones-Kelley, 675 F.3d 580, 583 (6th Cir.

2012). Thus, to state a § 1983 claim, a plaintiff must allege two elements: (1) a deprivation of

rights secured by the Constitution and laws of the United States, and (2) that “the deprivation was

caused by a person acting under color of state law.” Tahfs v. Proctor, 316 F. 3d 584, 590 (6th Cir.

2003) (citations omitted); 42 U.S.C. § 1983.

B.      Plaintiff’s Allegations

        Plaintiff complains about a variety of alleged jail conditions, including inadequate fire

safety precautions, mold in vents, cold temperatures and only one blanket, and sharing a single

cell with another inmate, which requires him to sleep in the floor under a table. (Doc. No. 1 at 4–

10.) He also alleges that his right to practice his Nation of Islam religion is being violated because

jail staff will not: (a) notify him five times a day when it is time to pray; (b) allow him out of his

cell (in which he says there is inadequate floor space) to pray; (c) point him to due East/Mecca so

his prayers can be heard; or (d) provide him with a Quran, even though Bibles are provided for

free. (Id. at 6, 8, 10.)

        Plaintiff names the Putnam County Justice Center as his only Defendant and seeks

$150,000 in damages.




                                                  3
C.     Analysis

       Plaintiff cannot sue the Putnam County Justice Center under Section 1983. It is well

established that a jail is not a “person” subject to suit under Section 1983. See Watson v. Gill, 40

F. App’x 88, 89 (6th Cir. 2002) (county jail is a department of the county and not a legal entity

susceptible to suit); Travis v. Clinton Cnty. Jail, No. 1:10-cv-1276, 2011 WL 447000, at *2 (W.D.

Mich. Feb. 4, 2011) (“The jail is a building, not an entity capable of being sued in its own right.”).

Even if the Court were to liberally construe the complaint against the jail as a complaint against

Putnam County itself, a local government like Putnam County is not liable under Section 1983

unless the alleged violation occurs pursuant to the government’s policy or custom. Monell v. Dep’t

of Soc. Servs., 436 U.S. 658, 694, 692 (1978). In this case, Plaintiff has not alleged that any of

the claimed violations was pursuant to county policy.

       For example, the Court cannot infer from the mere fact that Plaintiff personally has not

been given a Quran, or provided with sufficient space to pray, that those alleged deprivations are

the result of a Putnam County ban on providing prayer space or Qurans. Accordingly, those

allegations that might otherwise state colorable claims for violation of the Religious Land Use and

Institutionalized Persons Act (RLUIPA), 42 U.S.C. § 2000cc-1, or Plaintiff’s Fourteenth

Amendment right to equal protection, cannot proceed against Putnam County in the absence of an

underlying county policy that causes those violations.

                                      III.    CONCLUSION

       For the reasons explained above, this action is DISMISSED WITHOUT PREJUDICE

for failure to state a claim upon which relief can be granted. 28 U.S.C. §§ 1915(e)(2)(B) and

1915A. Because it is conceivable that Plaintiff might be able to allege specific facts sufficient to

support some of his claims, this dismissal is without prejudice. See Brown v. Matauszak, 415 F.

                                                  4
App’x 608, 615 (6th Cir. 2011) (“[I]f it is at all possible that the party against whom the dismissal

is directed can correct the defect in the pleading or state a claim for relief, the court should dismiss

with leave to amend.” (internal quotation marks and citations omitted)).

        Any appeal of this Order would not be in good faith as required by 28 U.S.C. § 1915(a)(3).

IT IS SO ORDERED.



                                                        ____________________________________
                                                        WAVERLY D. CRENSHAW, JR.
                                                        CHIEF UNITED STATES DISTRICT JUDGE




                                                   5
